Title: To Thomas Jefferson from Samuel Lewis, Sr., 14 January 1801
From: Lewis, Samuel, Sr.
To: Jefferson, Thomas



Sir,
Debtors apartment, Philadelphia, Jany: 14: 1801

Was I not well convinced of the goodness of your heart, and the commisseration you feel for the distressed, in every Situation of life; but more especially when importuned from such dreary mansions, I would not have presumed to intrude upon your time, to read the Story of misfortune, or dwell upon my unfortunate lot; not mine alone; but with it is involved the miseries (constantly poured out, for fourteen months past) of a Wife and six helpless children, who look up to me, now in vain! for bread.During the long and irksome confinement I have undergone, several of my Children have been afflicted with Sickness: my Wife, soon after my loss of liberty, was delivered of an infant; and myself, almost continually subject to variety of complicated ills, rendered incapable of alleviating either their troubles, or my own misfortunes.Nights of Grief and Anxiety, have passed on; and Days of keenest Sorrow, nearly sunk me under their oppressive weight: Silence has often been succeeded by tears; my bodily faculties decaying fast; and want of natural liberty, exercise, wholesome and free Air, have weakened me almost beyond description.My natural and acquired Abilities are now lost to Society; wherein I have gained reputation, both as an instructor of Youth in the useful and ornamental Arts of Penmanship; and as a Geographer and Draughtsman. This last branch I must be allowed to say, I am master of, and equal to any undertaking. During my existence in this scene of distress, debarred performing those duties by which I might have earned bread for my helpless little ones, we have been obliged to depend upon the bounty of others (and precarious are such expectations,) and selling part of such small remains of necessary household furniture, as produced for the last three months an average of about three dollars per Week, for eight persons—poor pittance, when Clothing, Victuals, Wood, &c: are considered—and certain expences, unavoidable, for myself, in a Prison—
I am thus led, imperceptibly, to unfold to your feeling heart, the misery of an Individual, who has seen better days; and humbly hopes the humanity and liberality of Congress, to whom he has applied, by Petition, for relief, will restore him to his family and the Community.I am fondly led to believe, that, from the tenor of my Petition and the statement of my extra Services, whilst I was a Clerk in the War Office, accompanying the same, that the Committee will make a favorable Report: should it be acquiesced in by the house of Representatives, and a special law pass, to the  Senate, I am constrained to use every endeavour to hope for relief from your honorable house; this urges me to strain every nerve, to embrace every opportunity of imploring friends, intreating their assistance towards my enlargement.
I was employed in the War Office as a Clerk, from Novr: 1793, to Otobr: 1799. My actual duties were important, and confidential: for several Years the business of two Clerks, were assigned to me, tho’ I received only a Salary equal to one: These employments had added to them, the whole official duties of the Indian Factory trade, without any additional Salary.My extra Services, were as an Agent for the War Department, in paying demands against the United States in the military department—paying other demands as contingencies of the War Office; also receiving considerable Sums and transmitting the same to Officers, Paymasters, Superintendants, Contractors, Indian Agents, &c. &c. To particularize these Services would occupy too much of your time—At the final Settlement of my Account, which exceeded three hundred thousand dollars, a balance was found against me, agreeably to the Report of the Secy of War, of 2711 78/100 Dols:There has since my confinement, been passed to my Credit, a balance of Salary, Expences, and for Maps compiled and drawn by directions of the Secy, amounting to 547 48/100 Dollars leaving a balance to the United States of 2164 30/100 Dols: not making me any allowance for Commission as Agent: my commission, on transmitting Monies, I charged as the Supervisors were empowered, viz: One perCent: and on paying Accounts, and receiving Monies therefor, agreeably to usage, viz 2½ perCent:I leave it to the Justice and Humanity of Congress to grant me such relief, as they may please to grant:With a balance in my favor, and Years of faithful Service; Toil and Labour, I am now, and have been suffering months of misery, pain and anguish; seperated from my family, debarred the pleasing prattle of smiling babes, domestic felicity at home, and the means of gaining support for their helpless frames: instead of enjoying these Comforts, I am doomed to be the associate of every description of Character; to drag on a life, amidst, noise, vulgarity, dissipation and excess: subject to the taunts and sneers of ignorance, impudence and low bred beings.
Should a Bill be presented, in my favor, from the house of Representatives, to the honorable the Senate, permit me to hope, I may find a friend in your bosom; and that you may extend your benevolence toward the unhappy Suitor for liberation.
I have taken the liberty to enclose, for your inspection, and as a specimen of my Abilities, a few drawings, of part of a series of Maps,  to form a Pocket atlas, of the United States: I had intended them for publication, a few years ago, but the expence was too much—I have compleated near two thirds of the whole number.When you think proper to return them, please to Address them to me “care of the Postman, Phila:”
I have the honor to be, Sir, with the greatest respect, Your obedient Servant

Samuel Lewis Senr.

